Citation Nr: 9930198	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  98-06 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1969 to December 
1970.  His claim comes before the Board of Veterans' Appeals 
(BVA or Board) from a November 1997 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran was diagnosed during an April 1997 VA 
examination as suffering from PTSD.

3.  The veteran is shown to have been exposed to stressful 
incidents during service in connection with his duties as a 
medical specialist. 

4.  The medical evidence of record indicates it is at least 
as likely as not that the veteran's PTSD is etiologically 
related to his period of service.


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.102, 3.303, 3.304 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed entitlement to service connection for 
PTSD.  As a preliminary matter, the Board finds that this 
claim is "well-grounded" within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991).  A well-grounded claim for service 
connection for PTSD has been submitted when there is "[1] 
medical evidence of a current [PTSD] disability; [2] lay 
evidence (presumed to be credible for these purposes) of an 
in-service stressor, which in a PTSD case is the equivalent 
of in-service incurrence or aggravation; and [3] medical 
evidence of a nexus between service and the current PTSD 
disability."  Cohen v. Brown, 10 Vet.App. 128, 137 (1997).  
The claim is well grounded because the claims folder contains 
a diagnosis of the disability claimed, statements from the 
veteran regarding in-service stressors, and an ostensible 
nexus between the two.  The Board is also satisfied that all 
relevant facts have been properly and sufficiently developed.  
Accordingly, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

Service connection may be established by affirmatively 
showing inception of a disability in service.  See 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303 (1998).  Service 
connection for PTSD requires medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed stressor actually occurred, and 
competent medical evidence linking current PTSD 
symptomatology to the claimed in service stressor.  See 38 
C.F.R. § 3.304(f).  In this case, a VA examiner in April 1997 
diagnosed the veteran as suffering from PTSD, and that 
diagnosis was implicitly related to the stressor related by 
the veteran.  In this regard, the only stressful incident 
related by the veteran at the time of his April 1997 VA 
examination was his exposure to "severely wounded and dead" 
while serving in Vietnam.  

In adjudicating a claim for PTSD, the evidence necessary to 
establish the occurrence of a stressor during service varies 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If it is shown through military citation or other appropriate 
evidence that a veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence of their actual occurrence, 
provided the testimony is found to be satisfactory, e.g., 
credible and "consistent with the circumstances, conditions, 
or hardships of such service."  In such cases, no further 
developmental or corroborative evidence is necessary.  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, if the 
evidence demonstrates that the veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone is not 
sufficient to establish the occurrence of the alleged 
stressor.  In such cases, the evidence must include evidence 
that corroborates the veteran's testimony as to the 
occurrence of the claimed stressor.  See Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996) (holding veteran's testimony as 
matter of law cannot by itself establish existence of 
stressor).

By the veteran's own admission during April 1997 and October 
1998 VA examinations, he did not engage in combat.  Rather, 
Army personnel records indicate that he served at the 12th 
Evacuation Hospital while in Vietnam, and his separation 
report reflects that his military occupational specialty 
(MOS) was medical corpsman.  The veteran reported in the 
April 1997 and October 1998 VA examinations, as well as in a 
March 1997 statement, that he was exposed to severely wounded 
and dead soldiers and Vietnamese civilians.  Despite the lack 
of corroboration for the in-service stressor, the Board finds 
it reasonable that the veteran was exposed to severely 
wounded and dead soldiers in light of the duties of a medical 
corpsman at a field hospital during the Vietnam conflict.

The Board must weigh the medical reports of April 1997 and 
October 1998.  The VA examiner in April 1997 diagnosed the 
veteran with PTSD and related it to his in-service stressor.  
The examiner stated that the veteran's "panoply of symptoms 
characteristic of [PTSD] may have developed just in the past 
five years, but the patient first experienced symptoms . . . 
while in Vietnam."  The VA examiner in October 1998, 
however, reported that the veteran's psychological distress 
was not related to his period of active service because he 
was not engaged in combat.  That examination concluded with a 
diagnosis of a dysthymic disorder.

After reviewing the above evidence, the Board can find no 
basis for concluding that one examiner's diagnosis is 
entitled to substantially greater weight or may be 
discounted.  The Board would note, however, that the examiner 
who performed the October 1998 examination appears to have 
discounted the possibility that the veteran had PTSD because 
he was not in combat and that examiner should have commented 
or considered whether a noncombat stressor was sufficient to 
support a diagnosis of PTSD.  In any event, in reaching 
medical conclusions VA adjudicators are limited to 
consideration of the competent medical evidence or opinions 
of record and may not rely upon their own unsubstantiated 
medical judgment.  See Allday v. Brown, 7 Vet.App. 49, 54 
(1990); Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991).  
Accordingly, the Board concludes that the medical evidence 
stands in relative equipoise.

The law and regulations governing the Board's deliberations 
provide that when there is an "approximate balance" of 
evidence regarding the merits of an issue material to the 
determination of a claim, "the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet.App. 49, 54 (1990).  Therefore, resolving 
all reasonable doubt in the veteran's favor, the Board finds 
that he currently suffers from PTSD that is related to his 
active military service, and that service connection for PTSD 
is warranted.


ORDER

Service connection for PTSD is granted.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

